Title: To Benjamin Franklin from Antoine-Jean Amelot de Chaillou, 8 April 1779
From: Amelot de Chaillou, Antoine-Jean
To: Franklin, Benjamin


Vlles. le 8 avril 1779
J’apprens à l’instant, Monsieur, que vous vous proposèz de lire un mémoire à la Seance publique de l’academie des sciences qui se tiendra le 14 de ce mois. J’ai l’honneur de vous prévenir que ceux de MM. de l’academie des sciences qui ont des mémoires pour la même séance doivent se réunir chèz moi à Paris le Lundi 12, me faire l’honneur d’y diner, et y faire lecture de leurs mèmoires en présence de MM. les officiers de l’academie. Je serai très flatè que vous veuilliez bien me faire le même honneur, et que cette occasion me procure celle de vous recevoir chèz moi.
J’ai l’honneur d’être avec un sincere attachement, Monsieur, Votre très humble et très obeissant serviteur
Amelot
M. francklin
 
Endorsed: M Amelot
